Name: Commission Regulation (EEC) No 728/88 of 18 March 1988 re-establishing the levying of customs duties on nets and netting made of twine, cordage or rope, products of category 97 (order number 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries
 Date Published: nan

 No L 74/70 Official Journal of the European Communities 19. 3. 88 COMMISSION REGULATION (EEC) No 728/88 of 18 March 1988 re-establishing die levying of customs duties on nets and netting made of twine, cordage or rope, products of category 97 (order number 40.0970), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of nets and netting made of twine, cordage or rope, products of category 97 (order number 40.0970), the relevant ceiling amounts to 7 tonnes ; Whereas on 14 March 1988 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 As from 22 March 1988 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in China : Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No Category CN code Description ( 1 ) (2) (3) W 40.0970 97 5608 11 11 5608 11 19 5608 1 1 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 367, 28. 12. 1987, p. 58 . 0 OJ No L 367, 28. 12. 1987, p. 1 . 19 . 3. 88 Official Journal of the European Communities No L 74/71 This Regulation shall be binding in its entirety and directly applicable in ail Member States. Done at Brussels, 18 March 1988 . For the Commission COCKFIELD Vice-President